Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00559-CV

                               Estate of George Lee MABE, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2012-PC-0373
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 28, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant Hermelinda Garza seeks to appeal an order denying her motion to dismiss “all

pleadings and complaints” filed by the opposing party in the underlying probate proceeding.

Appellate courts have jurisdiction over appeals from final judgments and appeals from certain

designated interlocutory orders. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be

taken only from a final judgment.”); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2008)

(designating appealable interlocutory orders); see also Crowson v. Wakeham, 897 S.W.2d 779,

783 (Tex. 1995) (explaining final orders in probate proceedings). In this appeal, the order

appellant seeks to appeal is neither a final judgment, nor an appealable interlocutory order. We,

therefore, ordered appellant to show cause in writing why this appeal should not be dismissed for
                                                                                     04-12-00559-CV


lack of jurisdiction. Appellant’s response to our order does not direct us to any statutory or other

authority that would allow appellant to appeal an interlocutory order denying a motion to dismiss

in a probate proceeding. We, therefore, dismiss this appeal for lack of jurisdiction. All motions

pending in this appeal are dismissed as moot.

                                                 PER CURIAM




                                                -2-